Title: To John Adams from Benjamin Rush, 15 February 1813
From: Rush, Benjamin
To: Adams, John



My dear friend
Philadelphia Feb: 15th: 1813

I am now Attending a daughter of Mr Mathew Careys. In One of my Visits to her, I mentioned your Opinions to him upon the Subjects of a Navy, and your documents upon the Subject of its Origin in the United States. He requested a Sight and Copies of your letters containing those Opinions & documents for a publication which he expects Shortly to issue from his press. I said I could not comply with your his request without your request consent. Should you yeild to his Wishes, I will take care to furnish him with Nothing unconnected with the Subjects of the Navy. Perhaps you would prefer dictating those Subjects into a Sheet or two of paper and addressing them to Mr Carey from under your own hand.
I enclose you a letter to Dr: Waterhouse which after reading, you will please to send to him. The Situation he wishes for is the one which he formerly held by in the Marine hospital near Boston.
The defeat of Genl Winchester has produced it is said a great deal of Sensation at Washington. “We must command the Navigation and  possess the dominion of the Ocean” says great Britain. “We must have no hostile Nation contiguous to us” says Bonaparte, &c “We must have the Navigation and empire of the empire of the Lakes, and tollerate no hostile province near to Us” say the United states.—One of the prophets speaks of the “Nations being drunk.” Which of the Above three Nations have exhibits the Strongest Signs of intoxication?—
Adieu! yours, yours, yours
Benjn: Rush
PS: I have promised to cooperate with your, Govr Gerry & Mr Gray in an application to Capt Jones in favor of Dr Waterhouses Application Wishes to be reinstated in the Marine hospital provided that Measure meets your Approbation. There will probably be no Staff Appointments in the medical department Until we have blundered a little longer As we did during the Revolutionary War. How faithfully Do do our Scholars at Washington imitate us in wasting money & lives! Histories & memoirs amuse—but was there ever a Nation, or an individual the Wiser or better for reading them?

